DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 23 is objected to because of the following informalities: “the simulation pulse” in line 5 should be amended to --the stimulation pulse--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “a set of switches” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “set of switches” set forth in claim 1. For purposes of examination, this will be treated as being the same as the “set of switches” as set forth previously in claim 1.
Regarding claims 24 and 25, the claims recite the limitations "a group", “a stimulation pulse”, “an R-wave”, and “a cardiac cycle” which render the claims indefinite because it is unclear whether these are the same or different than the previously recited “group”, “stimulation pulse”, “R-wave”, and “cardiac cycle” as previously set forth in claim 23. For purposes of examination, these will be treated as being the same as the “group”, “stimulation pulse”, “R-wave”, and “cardiac cycle” as previously set forth in claim 23.
Claim 4 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 12-14, 18-19, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck et al. (US 20180221085) (“Blanck”) (Cited in IDS) in view of Asirvatham et al. (US 20190060632) (“Asirvatham”) (Cited in IDS).
Regarding claim 1, Blanck teaches a method, comprising: setting a set of switches of a protection circuit (see set of switches 3161 and 3162 of switch matrix 316 in Fig. 3) that is configured to selectively couple an electronic device (see ECG monitor 310, Fig. 3) to a set of sensors (see electrodes 351 of catheter 350 each with 
Asirvatham teaches a signal detector for measuring electrical activity QRS complex of a patient’s heart and determining whether an electroporation pulse is deliverable (see electrocardiogram operatively connected to a processing device and a memory with accompanying algorithm, Abstract; see also Fig. 3A). Asirvatham further teaches sensing a plurality of cardiac cycles and calculating a rolling average of four R wave amplitudes, comparing the rolling average to a fifth R wave amplitude and then delivering an electroporation pulse during a sixth heartbeat duration following the fifth R wave amplitude (see [0013]-[0014], Fig. 3A). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electronic device and control of the protection device as taught by Blanck to further comprise an R-wave detector configured to detect an R-wave for each cardiac cycle, and to send trigger signals indicative of the R-wave to the protection circuit and signal generator to control the protection circuit to transition between open and closed configuration and inform the signal generator to deliver the pulse waveform during each cardiac cycle after detection of the R-wave with a time delay as claimed in light of Asirvatham, the motivation being to safely deliver the pulse waveform such that it does not disrupt the QRS complex and cause a fatal event (see Asirvatham: Abstract and [0003]-[0004]). 
Regarding claim 2, Blanck further teaches receiving, from the signal generator, a signal indicating timing of the delivery of the pulse waveform, the setting of the set of switches to the non-conductive state being in response to receiving the signal (see impulse from generator 305, [0043]).
Regarding claims 3 and 4, Blanck in view of Asirvatham further teaches the further limitations of these claims under the same obviousness rationale and teachings as that applied in the combination of Blanck with Asirvatham in claim 1 above.
Regarding claim 6, Blanck further teaches wherein the set of switches includes one or more relay switches (see [0025]).
Regarding claim 12, Blanck discloses a method, comprising: generating a control signal associated with generating a pulse waveform (see impulse from generator 305, [0043]); setting, for a period of time equal to a duration of the control signal (see [0043]), a set of switches of a protection circuit (see set of switches 3161 and 3162 of switch matrix 316 in Fig. 3) that is configured to selectively couple an electronic device to a set of sensors (see electrodes 351 of catheter 350 each with independent functionality as sensors, therefore selectively providing for a set of sensors, see [0041]-[0042] and [0046]) disposed near an ablation device (see electrodes that are selectively coupled with defibrillator/electroporation generator 305, see [0041] and [0044]; see also “ablation of tissue” in [0042]) to a non-conductive state such that the electronic device is decoupled from the set of sensors (see decoupling from ECG monitor 310, [0041] and [0044]); generating the pulse waveform using a signal generator coupled to a set of electrodes of the ablation device (see pulses from defibrillator/electroporation generator 305, [0041]-[0042]); delivering, during the period of time, the pulse waveform to the set of electrodes such that the set of electrodes generates a pulsed electric field for ablating cardiac tissue near the set of electrodes (see “ablation of the tissue” in the context of cardioversion impulses/cardiac application, [0020] and [0072]) and induces voltages and currents in the set of sensors (since the electrodes used for sensing are disposed in 
Asirvatham teaches a signal detector for measuring electrical activity QRS complex of a patient’s heart and determining whether an electroporation pulse is deliverable (see electrocardiogram operatively connected to a processing device and a memory with accompanying algorithm, Abstract; see also Fig. 3A). Asirvatham further teaches sensing a plurality of cardiac cycles and calculating a rolling average of four R wave amplitudes, comparing the rolling average to a fifth R wave amplitude and then delivering an electroporation pulse during a sixth heartbeat duration following the fifth R wave amplitude (see [0013]-[0014], Fig. 3A). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electronic device and control of the protection device as taught by Blanck to further comprise an R-wave detector configured to detect an R-wave for each cardiac cycle, and to send trigger signals indicative of the R-wave to the protection circuit and signal generator to control the protection circuit to transition between open and closed configuration and inform the signal generator to deliver the pulse waveform during each cardiac cycle 
Regarding claims 13 and 19, Blanck teaches similar limitations as discussed above in the rejection of claims 2 and 6.
Regarding claim 14, Blanck in view of Asirvatham further teaches the further limitations of these claims under the same obviousness rationale and teachings as that applied in the combination of Blanck with Asirvatham in claim 12 above.
Regarding claim 18, Blanck further teaches wherein the signals captured by the set of sensors includes cardiac electrical activity (see ECG recording signals, [0044]).
Regarding claim 22, Blanck further teaches wherein a duration of the pulse waveform is less than the duration of the control signal (since the duration that the waveform is applied to tissue is less than the duration of the control signal of the power supply because switching takes up time before the waveform is applied to the tissue (see [0043]-[0044]).
Regarding claim 23, Blanck in view of Asirvatham further teaches the further limitations of these claims under the same obviousness rationale and teachings as that applied for the combination of Blanck with Asirvatham in claim 12 above.
Regarding claim 24, the claim further limits an optional portion of the “at least one of” clause of claim 23 not relied upon to reject claim 23 and does not further limit the invention to only that option. Therefore, since Blanck in view of Asirvatham meets the limitations of claim 23, the claim is rejected by virtue of being dependent upon a rejected base claim.
Regarding claim 25, Blanck in view of Asirvatham further teaches wherein the detecting includes detecting the R-wave of the cardiac cycle by detecting when an electrocardiogram signal has an amplitude greater than a threshold value (the above modification results in the further limitation of claim 25 since detection of an R-wave requires detection of amplitudes above a baseline threshold value, see Asirvatham [0013], Fig. 3A).
Regarding claim 26, Blanck in view of Asirvatham further teaches wherein a duration of the pulse waveform is less than the predetermined period of time (the above modification results in the duration being less than the predetermined period of time due to the time delay and the time that the switches take to change conductive modes).
Regarding claim 28, Blanck teaches similar limitations as discussed above in the rejection of claim 6.

Claims 5, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Asirvatham and in further view of Swanson (US 6023638).
Regarding claims 5, 17 and 27, Blanck in view of Asirvatham teaches the limitations of claims 1 and 12 for which claims 5, 17 and 27 are respectively dependent upon, however Blanck in view of Asirvatham fails to teach wherein the set of sensors are disposed on a catheter that is spaced from the ablation device.
Swanson teaches a system for mapping/sensing in combination with ablation/stunning modification (see Figs. 1-3) comprising two separate catheters including one resilient catheter for performing the sensing/mapping functionality three-dimensionally with a set of electrodes for sensing (see mapping device 14, Fig. 2) and .

Claims 7, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Asirvatham, Levin et al. (US 20120109242) (“Levin”) (Cited in IDS), and in further view of Falkenstein et al. (US 20090248007) (“Falkenstein”).
Regarding claim 7, Blanck in view of Asirvatham teaches the limitations of claim 1 for which claim 1 is dependent upon, however Blanck in view of Asirvatham fails to teach wherein the set of switches is a first set of switches, the method further comprising: in response to the protection circuit being powered on, setting a second set of switches of the protection circuit to a non-conducting state, each of the second set of switches being arranged in parallel to one of the first set of switches; and in response to the protection circuit being powered off, setting the second set of switches to a conducting state such that the electronic device is coupled to the set of sensors when the protection circuit is powered off.


Regarding claims 20 and 29, Blanck in view of Asirvatham, Levin, and Falkenstein teaches similar limitations as discussed above in the rejection of claim 7.

Claims 8-9, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Asirvatham, and in further view of Weiss et al. (US 20100134273) (“Weiss”).
Regarding claims 8 and 9, Blanck in view of Asirvatham teaches the limitations for claim 1 for which claims 8 and 9 are dependent upon, however Blanck in view of Asirvatham fails to teach reducing switching artifacts associated with the set of switches to the non-conductive state or to the conductive state using filter circuit, common mode choke, or one or more capacitors arranged in parallel to one of more switches of the set of switches. 
Weiss teaches a circuit for power transmission (see Fig. 2) wherein the circuit comprises switches (see conductive bridges 52, [0020]) that further include a switched 
Regarding claims 21 and 30, Blanck in view of Asirvatham and Weiss teaches similar limitations as discussed above in the rejection of claims 8 and 9.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Asirvatham and in further view of Falkenstein.
Regarding claim 10, Blanck in view of Asirvatham teaches the limitations of claim 1 for which claim 10 is dependent upon, however Blanck in view of Asirvatham fails to teach reducing switching artifacts associated with the switching of the set of switches to the non-conductive state or to the conductive state using one or more resistors arranged in series with the one or more switches of the set of switches.
Falkenstein teaches an electrosurgical system (see Fig. 16) comprising a switch (515, Fig. 16) including two double pole, double throw relays (see 527 and 528) for switching between a drive signal and measurement signal that are switched through a series resistor (see [0216]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified each of the switches as taught by 
Regarding claim 11, Blanck in view of Asirvatham and Falkenstein teaches the limitations of claim 10. Blanck in view of Asirvatham fails to teach a second switch as claimed in addition to the first set of switch, however this is rejected under substantially similar rationale as that applied with respect to modifying to a first set of switches and a second set of switches in light of Falkenstein above in the rejection of claim 7.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Asirvatham and in further view of Levin.
Regarding claims 15 and 16, Blanck in view of Asirvatham teaches the limitations of claim 12 for which claims 15 and 16 are dependent upon with Blanck further teaching a pacing device (see generator 305 configured as a defibrillation device, see Blanck [0041]), however Blanck in view of Asirvatham fails to teach receiving, from a pacing device, a trigger signal indicating when a pacing signal has been delivered, the control signal generated based on the trigger signal and wherein: the delivering of the pulse waveform is spaced from the delivery of the pacing signal by a first time delay, and the setting of the set of switches to the non-conductive state is spaced form the delivery of the pacing signal by a second time delay, the first time delay being greater than the second time delay such that the electronic device is decoupled from the set of sensors before the delivery of the pulse waveform.
. 
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument directed to Asirvatham failing to disclose timing of an R-wave (see Remarks pg. 10), the Examiner respectfully disagrees. The Examiner contends that Asirvatham discloses timing of an R-wave since Asirvatham teaches “The electroporation pulse may be deliverable by the electroporation delivery system within 50 ms of the R wave of the fifth heartbeat duration” in Asirvatham [0014] which provides for controlling delivery of energy based upon a timing of an R-wave since delivery within 50 ms of an R wave requires timing when the R wave occurs.
In response to Applicant’s argument directed to Blanck in view of Asirvatham failing to teach or suggest “sending, from the R-wave detector to each of the protection circuit and the signal generator, a signal indicative of timing of the R-wave” (see Remarks pg. 10), the Examiner respectfully disagrees. The Examiner contends that it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electronic device and control of the protection device as taught by Blanck to further comprise an R-wave detector configured to detect an R-wave for each cardiac cycle, and to send trigger signals indicative of the R-wave to the protection circuit and signal generator to control the protection circuit to transition between open and closed configuration and inform the signal generator to deliver the pulse waveform during each cardiac cycle after detection of the R-wave as claimed in light of Asirvatham, the motivation being to safely deliver the pulse waveform such that it does .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davies (US 20130046305) discloses delivery of energy to an ablation site located in the atrium of the heart based on trigger signals that are indicative of a timing of an R-wave of the QRS complex (see [0067]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794